DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Applicant submitted preliminary amendments on 7 January, 2019. The pending claims are as follows:
Claims 1-18 are canceled.
Claims 19-36 are new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 January, 2019 and 19 August, 2019 are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” 
The abstract of the disclosure is objected to because as presented it contains more than 150 words and utilizes the legal phraseology of “ The invention relates to” in line 1 and “means” in line 13.  Correction is required.  See MPEP § 608.01(b) and PCT Rule 8.
The disclosure is objected to because of the following informalities:
Paragraphs 24 and 40 recite “optical and/or acoustic warning device”, while claim 35 recites “a visual warning device or via an audible warning device”, such that the specification (includes claims and disclosure) should provide “ full, clear, concise, and exact terms” as required by 37 CFR 1.71(a). Therefore, either the claims or specification should be corrected, in this case, the specification should be corrected to - visual and/or audible warning device - -, while keeping the recitation as presented within the claim.
Paragraph 27 recites, “an air-quality-relevant variable” in lines 3-5 and later recites, “at least one air quality-relevant variable” in line 9, such that the recitation of line 9 should be corrected to - -the at least one air-quality-relevant variable - - to provide“ full, clear, concise, and exact terms” as required by 37 CFR 1.71(a).
Paragraph 33 recites, “air-quality-relevant variable” in lines 2, 7, 10, and 13 and recites, “air quality-relevant variable” in line 4, such that the recitation of line 4 should be corrected to - - air-quality-relevant variable - - to provide“ full, clear, concise, and exact terms” as required by 37 CFR 1.71(a).
Multiple paragraphs within the specification recite “passenger compartment”, wherein the structure, 3, was originally designated as “vehicle passenger compartment”, such that the vehicle passenger compartment - - to provide“ full, clear, concise, and exact terms” as required by 37 CFR 1.71(a).
Appropriate correction is required.

Claim Objections
Claims 19, 28, 33 are objected to because of the following informalities:  
Claim 19 recites, “at least one air-quality-relevant variable” in lines 2-3 and later recites, “the at least one measured air quality relevant variable” in lines 3-4 and “the at least one measured air-quality-relevant variable” in lines 13-14, such that the claim limitations of lines 3-4 should be corrected to - -the at least one measured air-quality-relevant variable - -.
Claim 19 recites, “a vehicle passenger compartment” in line 3 and later recites, “the passenger compartment” in lines 11 and 16-17, such that the claim limitations of lines 11 and 16-17 should be corrected to - -the vehicle passenger compartment - -.
Claim 28 recites, “at least one second air-quality-relevant variable” in line 2 and later recites, “the at least one second air quality-relevant variable” in lines 4-5, such that the claim limitations of lines 3-4 should be corrected to - -the at least one second air-quality-relevant variable - -.
Claim 33 recites, “the passenger compartment” in lines 3 and 6, wherein it was previously established that the terminology refers to “the vehicle passenger compartment”, such that the claim limitations of lines 3 and 6 should be corrected to - -the vehicle
Claim 35 recites “a visual warning device or via an audible warning device”, while the specification recites in paragraph 24 and 40 “optical and/or acoustic warning device”,  such that the specification (includes claims and disclosure) should provide “ full, clear, concise, and exact terms” as required by 37 CFR 1.71(a). Therefore, either the claims or specification should be corrected, in this case, the claims should be corrected to - - an optical warning device or via an acoustic warning device - - while keeping the recitation presented within the specification.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (underlined) that is coupled with functional language (underlined and bolded) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “evaluation and control unit” is provided with the functional language of “evaluates the at least one measured air quality relevant variable...determines via the at least one sensor unit a current air quality in the passenger compartment…activating the air purification device when the current air quality in the vehicle passenger compartment”, “evaluates the at least one second air quality-relevant variable”, “evaluates the measured temperature and compares the measured temperature with at least one predetermined temperature threshold value”, “switches the air purification device from the fresh air mode or the mixed air mode into the recirculation mode, or switches the air purification device from the recirculation mode into the fresh air mode or the mixed air mode”,  “determines at least one or an activation time, a deactivation time, a purification interval and a purification performance of the air purification device”, “deactivates the air purification device”, “activates a heating device…or activates a cooling device”, “receives status information of a vehicle locking system and at least partially deactivates the air purification device”, “emits…a warning message”, and “outputs the warning message” in claims 19, 24, 28, 29, 30, 31, 32, 33, 34, 35, and 36, respectively, without reciting any sufficient structure;  “air purification device” which is provided with the functional language “purifies the air of the passenger compartment”,  in claim 19 and, further, described in claims 20, 30, 31, 32, 34, and 35 without reciting any sufficient structure; “wake-up unit” described claims 24 and 26 with the functional limitations of “generating the start signal (S) and transmitting the start signal” without reciting any sufficient structure; “remote control unit” in claims 24, 25, and 26 is recited with the functional language of “generating the start signal (S) and transmitting the start signal”, “transmits the start signal to the vehicle” without reciting any sufficient structure; “onboard control unit” in claim 26 which is described to program the wake-up unit without reciting any sufficient structure ,  “cooling device” in clam 33 without reciting any sufficient structure, “heating device” in claim 33  without reciting any sufficient structure, “vehicle locking system” in claim 33 without reciting any sufficient structure to specify what the system is that indicates a vehicle door has changed states between a locked and unlocked state, “visual warning device” and “audible warning device” in claim 34 without reciting any sufficient structure to specify what constitutes either of the devices.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Furthermore, claim limitations such as: “sensor unit” in claims 19, 28, and 29,  “purification unit” in claim 20, later described in claims 21-23, and “filter device”/”filter element” in claim 21 are not being interpreted under 35 U.S.C. 112(f). Particularly, “sensor unit” is provided sufficient structure of at least one sensor, such that when persons of ordinary skill in the art read the claimed invention in light of the specification, there is sufficiently definite meaning to the name for the structure that provides specific information to the air-quality or temperature in the vehicle or of the vehicle environment. The claim limitation of “purification unit” is not provided with functional limitations within the claims, such that the limitation does not satisfy the second prong of the three-prong test for limitations to be interpreted under 35 U.S.C. 112(f). Lastly, “filter device” and “filter element” are provided sufficient structure of at least a filter, such that when persons of ordinary skill in the art read the claimed invention in light of the specification, there is sufficiently definite meaning to the name for the structure. More so, the “filter device” and “filter element” are not provided with functional limitations within the claims, such that the limitations do not satisfy the second prong of the three-prong test for limitations to be interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-27 and 33-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 24 and 26 recite the element of a “wake-up unit” which has been interpreted under 35 U.S.C. 112(f) as the claim limitation provides a nonce term (unit) coupled with functional language (generating the start signal (S) and transmitting the start signal to the evaluation and control unit) without providing any structural limitations to sufficiently define the claim limitation. The specification provides that the “wake-up unit” can be provided within the vehicle or apart of the remote control unit, which is described in par. 16 as being an electronic car key or mobile phone/tablet, and is at least capable of being programmed by the remote or onboard control of the vehicle. More so, the “wake-up unit” is merely depicted as a box which has a signal line exiting the “wake-up unit” of either the structure provided on the vehicle or the structure within the remote control unit. However, this does not adequately describe, either implicitly or explicitly, in the specification the structure, or intended exemplary structures, of the “wake-up unit” so as to reasonably convey to one skilled in the relevant art that the inventor or wake up unit” to generate and send the signal? For this, one having ordinary skill within the art would not have been reasonably apprised of the structure associated with the “wake-up unit” due to the inadequate disclosure of the structure within the specification. For examination purposes, it is being construed that the “wake-up unit” is any electronic device, or equivalent thereof, which may generate and transmit a signal and which is programmable by at least the remote control unit, whether that is by receiving a signal from the remote control unit or the like to cause the “wake-up unit” to further generate and send a signal or through programming of a time.
Claims 25-27, which depend directly and indirectly from rejected claim 24, are further rejected under 35 U.S.C. 112(a).
Claim 27, which directly depends from rejected claim 26, is further rejected under 35 U.S.C. 112(a).
Claim 33 recites the elements of a “heating device” and “cooling device” which have been interpreted under 35 U.S.C. 112(f) as the claim limitation provides a nonce term (device) coupled with functional language (heating…which increases the temperature in the vehicle passenger compartment and cooling…which lowers the temperature in the vehicle passenger compartment, respectively) without providing any structural limitations to sufficiently define the claim limitation. The specification provides that the “heating device” and “cooling device” are to be activated by the evaluation and control unit to provide the function as stated in paragraphs 22 heating device” or “cooling device” so as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor had possession of the claimed invention at the time the invention was filed.  Is the heating device intended to be a condenser, while the cooling device is an evaporator, and if so, how does the evaluation and control unit necessarily provide activation of each? Is the activation due to supplying refrigerant/cooling via a pump to each? Does the activation require that airflow is routed necessarily to the heating device or cooling device by the evaluation and control device? Are the heating and cooling devices electric, such as Peltier/thermoelectric devices, which only require supplying power to them in a desired manner to effectively cause heating or cooling of the airflow? For this, one having ordinary skill within the art would not have been reasonably apprised of the structure associated with the “heating device” or “cooling device” due to the inadequate disclosure of the structure within the specification. For examination purposes, it is being construed that the “heating device” and “cooling device” are effectively heat exchangers, or the equivalent thereof, that provide heating and cooling to an airflow provided to the passenger cabin.
Claim 34 recites the element of a “vehicle locking system” which has been interpreted under 35 U.S.C. 112(f) as the claim limitation provides a nonce term (system) coupled with functional language (vehicle locking) without providing any structural limitations to sufficiently define the claim limitation. The specification provides that the “vehicle locking system” provides an indication that the door state has changed a state between locked and unlocked (par. 23 and 40). More so, the “vehicle locking system” is merely depicted as a box. However, this does not vehicle locking system” so as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor had possession of the claimed invention at the time the invention was filed.  Is the structure a switch, button, or sensor that indicates locked or unlocked via a “yes”/”no” or “0”/”1” determination? Is the vehicle locking system simply a signal which produces indication that the door is locked or unlocked (e.g., a key unlocks or locks the door and the signal is sent as the indication)? Is the system a controller which polls the lock of the door to determine if the door is locked or unlocked? For this, one having ordinary skill within the art would not have been reasonably apprised of the structure associated with the “vehicle locking system” due to the inadequate disclosure of the structure within the specification. For examination purposes, it is being construed that the “vehicle locking system” is any electronic device or signal, or equivalent thereof, which may indicate the status of the vehicle doors within a locked or unlocked state.
Claims 35-36, which depend directly and indirectly from rejected claim 34, are further rejected under 35 U.S.C. 112(a).
Claim 35 recites the elements of a “visual warning device” and “audible warning device” which have been interpreted under 35 U.S.C. 112(f) as the claim limitation provides a nonce term (device) coupled with functional language (visual warning and audible warning, respectively) without providing any structural limitations to sufficiently define the claim limitation. The specification provides that a warning message is output by the evaluation and control unit via the visual (optical) and audible (acoustic) warning devices, but does not specify what the devices are (par. 24 and 40). More so, the specification states the visual and audible warning devices are unillustrated (par. 40). However, this does not adequately describe, either visual warning device” or “audible warning device” so as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor had possession of the claimed invention at the time the invention was filed.  Is the visual warning device constituted of a display with a textual message, a light which flashes, or a color change of a structure? Is the audible warning device a sound produced by a horn or from a speaker?  For this, one having ordinary skill within the art would not have been reasonably apprised of the structure associated with the “visual warning device” or “audible warning device” due to the inadequate disclosure of the structure within the specification. For examination purposes, it is being construed that the “visual warning device” and “audible warning device” are, respectively, defined by a display/light, or equivalent thereof, that visually indicates to a user the warning and a speaker/horn, or the equivalent thereof that audibly indicates to a user the warning.
Claim 36, which depends directly from rejected claim 35, are further rejected under 35 U.S.C. 112(a).
It will be noted for clarity of the record that the claim limitations of “an evaluation and control unit”, “air purification device”, “onboard control unit”, and “remote control unit” are reasonably described by the specification such that one having ordinary skill within the art would have been reasonably apprised of the invention possessed by the inventor, or joint inventor, at the time the invention was effectively filed. Particularly, the “evaluation and control unit” is described, functionally, that those having ordinary skill within the art would understand that the intended structure is a computer, of the equivalent thereof, due to the ability of the “evaluation and control unit” to receive information which then used to make either calculations or determinations that result in control signals being sent to various components of the claimed evaluation and control unit” even though not explicitly stated. With regards to the “air purification device”, it is provided that the “air purification device” is defined by one or more of the described purification units, which either include filters, plasma purifiers containing electrostatic filters, or ozone purifiers. For this, the “air purification device” has defined structure due to the components which are used to form the “air purification device”. Further, the “onboard control unit” is described in paragraph 37 as being used by a user to input a time interval until the time of departure or the time of departure.  This requires some sort of interface or structure that receives information related to the time of departure by the user. It would be, therefore, understood to those having ordinary skill within the art that the “onboard control unit” requires a user interface, or the equivalents thereof, for information to be input by a user related to the time of departure. More so, the “remote control unit” is defined as being used for the same purposes of the “onboard control unit”, e.g., used to input user information and transmit the information to the “evaluation and control unit” in paragraph 37, such that one having ordinary skill within the art would be apprised that the “onboard control unit” could be similar to the “remote control device” which has been explicitly described as a key or mobile phone/table in paragraph 16. As the “onboard control unit” effectively does the same function as the “remote control device” one may interpret the specification to provide that the “onboard control unit” is some sort of tablet or display for user data entry. This provides that the “onboard control unit” is defined by the specification. Lastly, as stated above the “remote control device” is explicitly defined by the specification in paragraph 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27 and 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “wake-up unit” (claims 24-27) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Claims 24 and 26 recite the element of a “wake-up unit” which has been interpreted under 35 U.S.C. 112(f) as the claim limitation provides a nonce term (unit) coupled with functional language (generating the start signal (S) and transmitting the start signal to the evaluation and control unit) without providing any structural limitations to sufficiently define the claim limitation. The specification provides that the “wake-up unit” can be provided within the vehicle or apart of the remote control unit, which is described in par. 16 as being an electronic car key or mobile phone/tablet, and is at least capable of being programmed by the remote or onboard control of the vehicle. More so, the “wake-up unit” is merely depicted as a box which has a signal line exiting the “wake-up unit” of either the structure provided on the vehicle or the structure within the remote control unit. However, it is unclear what the intended structure of the wake-up unit” is to be based on the description provided within the specification, either implicitly or explicitly.  Is the structure a timer which transmits a signal or a sensor which detects the remote control device via a signal form the remote control device to generate and send a signal to the evaluation and control unit? It is a transmitter which simply generates and send a signal when a button is pushed, wherein the pushing of the button causes programming of the “wake up unit” to generate and send the signal? For this, one having ordinary skill within the art would not have been reasonably apprised of the structure associated with the “wake-up unit”, and therefore, the claim limitation is indefinite as the metes and bounds cannot be ascertained. For examination purposes, it is being construed that the “wake-up unit” is any electronic device which may generate and transmit a signal and which is programmable by at least the remote control unit, whether that is by receiving a signal from the remote control unit or the like to cause the “wake-up unit” to further generate and send a signal or through programming of a time.
Claims 25-27, which depend directly and indirectly from rejected claim 24, are further rejected under 35 U.S.C. 112(b).
Claim 27, which directly depends from rejected claim 26, is further rejected under 35 U.S.C. 112(b).
Claim 33 recites the elements of a “heating device” and “cooling device” which have been interpreted under 35 U.S.C. 112(f) as the claim limitation provides a nonce term (device) coupled with functional language (heating…which increases the temperature in the vehicle passenger compartment and cooling…which lowers the temperature in the vehicle passenger compartment, respectively) without providing any structural limitations to sufficiently define the claim limitation. The specification provides that the “heating device” and “cooling device” are to be activated by the evaluation and control unit to provide the function as stated in paragraphs 22 heating device” and “cooling device” are to be based on the description provided within the specification, either implicitly or explicitly.  Is the heating device intended to be a condenser, while the cooling device is an evaporator, and if so, how does the evaluation and control unit necessarily provide activation of each? Is the activation due to supplying refrigerant/cooling via a pump to each? Does the activation require that airflow is routed necessarily to the heating device or cooling device by the evaluation and control device? Are the heating and cooling devices electric, such as Peltier/thermoelectric devices, which only require supplying power to them in a desired manner to effectively cause heating or cooling of the airflow? For this, one having ordinary skill within the art would not have been reasonably apprised of the structure associated with the “heating device” or “cooling device”, and therefore, the claim limitation is indefinite as the metes and bounds cannot be ascertained.. For examination purposes, it is being construed that the “heating device” and “cooling device” are effectively heat exchangers, or the equivalent thereof, that provide heating and cooling to an airflow provided to the passenger cabin.
Claim 34 recites the element of a “vehicle locking system” which has been interpreted under 35 U.S.C. 112(f) as the claim limitation provides a nonce term (system) coupled with functional language (vehicle locking) without providing any structural limitations to sufficiently define the claim limitation. The specification provides that the “vehicle locking system” provides an indication that the door state has changed a state between locked and unlocked (par. 23 and 40). More so, the “vehicle locking system” is merely depicted as a box. However, it is unclear based on the disclosure, as filed, the intended structure of the “vehicle locking system”.  Is the structure a switch, button, or sensor that indicates locked or unlocked via a “yes”/”no” or “0”/”1” e.g., a key unlocks or locks the door and the signal is sent as the indication)? Is the system a controller which polls the lock of the door to determine if the door is locked or unlocked? For this, one having ordinary skill within the art would not have been reasonably apprised of the structure associated with the “vehicle locking system”, and therefore, the claim limitation is indefinite as the metes and bounds cannot be ascertained.. For examination purposes, it is being construed that the “vehicle locking system” is any electronic device or signal, or equivalent thereof, which may indicate the status of the vehicle doors within a locked or unlocked state.
Claims 35-36, which depend directly and indirectly from rejected claim 34, are further rejected under 35 U.S.C. 112(b).
Claim 35 recites the elements of a “visual warning device” and “audible warning device” which have been interpreted under 35 U.S.C. 112(f) as the claim limitation provides a nonce term (device) coupled with functional language (visual warning and audible warning, respectively) without providing any structural limitations to sufficiently define the claim limitation. The specification provides that a warning message is output by the evaluation and control unit via the visual (optical) and audible (acoustic) warning devices, but does not specify what the devices are (par. 24 and 40). More so, the specification states the visual and audible warning devices are unillustrated (par. 40). However, this does not adequately describe, either implicitly or explicitly, in the specification the structure, or intended exemplary structures, of the “visual warning device” or “audible warning device” so as define the metes and bounds of the claimed invention.  Is the visual warning device constituted of a display with a textual message, a light which flashes, or a color change of a structure? Is the audible warning device a sound visual warning device” or “audible warning device” due to the inadequate disclosure of the structure within the specification. For examination purposes, it is being construed that the “visual warning device” and “audible warning device” are, respectively, defined by a display/light, or equivalent thereof, that visually indicates to a user the warning and a speaker/horn, or the equivalent thereof that audibly indicates to a user the warning.
Claim 36, which depends directly from rejected claim 35, are further rejected under 35 U.S.C. 112(b).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
It will be noted for clarity of the record that the claim limitations of “an evaluation and control unit”, “air purification device”, “onboard control unit”, and “remote control unit” are reasonably described by the specification so as to effectively define the metes and bounds of the claim limitations. Particularly, the “evaluation and control unit” is described, functionally, that those having ordinary skill within the art would understand that the intended structure is a computer, of the equivalent thereof, due to the ability of the “evaluation and control unit” to receive information which then used to make either calculations or determinations that result in control signals being sent to various components of the claimed invention. Based on the functional limitations claimed and the description provided by the specification, one having ordinary skill within the art would be reasonably apprised of the intended structure of the “evaluation and control unit” even though not explicitly stated. With regards to the “air purification device”, it is provided that the “air purification device” is defined by one or more of the described purification units, which either include filters, plasma purifiers containing air purification device” has defined structure due to the components which are used to form the “air purification device” to effectively define the metes and bounds of the claim limitation. Further, the “onboard control unit” is described in paragraph 37 as being used by a user to input a time interval until the time of departure or the time of departure.  This requires some sort of interface or structure that receives information related to the time of departure by the user. It would be, therefore, understood to those having ordinary skill within the art that the “onboard control unit” requires a user interface, or the equivalents thereof, for information to be input by a user related to the time of departure. This interface, or equivalents thereof, would thereby be define the metes and bounds of the claim limitation to those having ordinary skill within the art. More so, the “remote control unit” is defined as being used for the same purposes of the “onboard control unit”, e.g., used to input user information and transmit the information to the “evaluation and control unit” in paragraph 37, such that one having ordinary skill within the art would be apprised that the “onboard control unit” could be similar to the “remote control device” which has been explicitly described as a key or mobile phone/table in paragraph 16. As the “onboard control unit” effectively does the same function as the “remote control device” one may interpret the specification to provide that the “onboard control unit” is some sort of tablet or display for user data entry. This provides that the “onboard control unit” is defined by the specification to effectively provide the metes and bounds of the claim limitation. Lastly, as stated above the “remote control device” is explicitly defined by the specification in paragraph 16, and therefore, the metes and bounds of the claim limitation are understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 24-26, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over LI (US2019/0023099 A1 – filing date of 1 March, 2016), in view of OZEKI (US2009/0193821 A1).
As to claim 19, LI discloses an air-conditioning system for a vehicle (12 – air quality control system of a vehicle, 10; par. 2, lines 1-3, par. 28, lines 1-8, and par. 36, lines 1-2 which describe that the air-quality control system further includes an air-conditioning system, 16, within a vehicle, 10), comprising:
at least one sensor unit (14; par. 28, lines 5-7 and par. 29, line 1 – par. 35, line 13), which measures at least one air-quality-related variable in a vehicle passenger compartment (par. 31, lines 1-6 which describes sensor, 36, to detect the concentration level of fine particles within the passenger cabin; par. 34, lines 1-10 which describes sensor, 28, to detect the concentration of carbon oxides within the passenger compartment; par. 35, lines 1-10 which describes sensor, 30, to detect the concentration of nitrogen oxides within the passenger compartment)
20; par. 52, lines 1.5 and 14-25 which describe the sub-modules and control within the described cabin air quality control module, 20) which evaluates the at least one measured air quality relevant variable (par. 51, lines 1-30), and
an air purification device (combination of 50 and 56;par. 33, line 4 and par. 38, lines 1-9) , which purifies the air of the vehicle passenger compartment in one of a recirculation mode, a fresh air mode and a mixed air mode (within at least the fresh air mode and recirculation mode described in par. 37, lines 18-36 and par. 39, line 1 – par. 40, line 13; further, in par. 38 it is described that the ionizers are in communication with the outlet from the outlet and temperature control system, 60, which is downstream from the fine particle filter, 50, such that the airflow in these modes would pass through the fine particle filter, 50, and ionizers, 56), 
wherein the evaluation and control unit determines via the at least one sensor unit a current air quality in the passenger compartment, with the evaluation and control unit then activating the air purification device when the current air quality (air quality determined by the concentration level, 118) in the vehicle passenger compartment determined from the at least one measured air-quality-relevant variable (par. 54, in total, describes the receipt of sensor data related to at least on measured air-quality-relevant variable, which is then used in the operation and activation of the air purification device as provided by par. 60, line 1 – par.65, line 27) meets at least one predetermined first criterion (par. 53, in total, describes various look-up tables and datastores which provide ranges for air quality within the passenger compartment that the data received is later compared to); and
wherein the air purification device purifies the air of the passenger compartment (par. 32, lines 9-13 and par. 38, lines 1-9).

OZEKI is within the field of endeavor provided an air conditioning system (abstract, lines 1-7) which is used in the intent of providing a passenger compartment of a vehicle with comfortable conditions by filtering and conditioning the air within the passenger compartment (entirety of OZECK which provide cleansing of the air via first and second filters while further modifying the air’s temperature for passenger comfort). OZEKI teaches that such operation of the air conditioning system, including air purification, is to be accomplished prior to the passengers operating the vehicle (par. 1, lines 1-3; par. 19, lines 6-7; par. 29, lines 1-20; par. 32, line 1 – par. 44,line 6; par. 45, lines 1-9). In the method of operation, OZECK teaches that a start signal (key signal sent when a passenger operates the door key as described in par. 32, lines 1-5 or keyless determination signal which is received via transmission between a remote control and the control, 21, as described in par. 40, line 1 – par. 44, line 6) activates a control (21) to operate air purification and air conditioning when the vehicle is within the idle state (par. 32, lines 6-20; par. 42, lines 14-18), thereby at  least purifying the air prior to a time of departure of the vehicle (par. 32, lines 6-20; par. 42, lines 14-18; par. 45, lines 1-9). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify the evaluation and control unit of LI to incorporate operation of cleaning (e.g., air purification) and air conditioning of the air prior to entry of a passenger and operation of the vehicle to prevent a passenger from feeling uncomfortable at the time of entry of the passenger into the vehicle, and further providing method of operation that prevents the battery of the vehicle from being exhausted (par. 45, lines 1-9
As to claim 20, LI, as modified by OZEKI, further discloses wherein the air purification device comprises at least one purification unit (either f 50 and 56 which make up the air purification device; par. 33, line 4 and par. 38, lines 1-9).

As to claim 21, LI, as modified by OZEKI, further discloses wherein a first purification unit is implemented as a filter device having at least one filter element (50 as described in par. 32, lines 9-16 is a fine particle filter which reduces the particles in the passenger cabin).

As to claim 24 (as interpreted for examination in the rejection of claim 24 under 35 U.S.C. 112(a) and 112(b)), LI, as modified by OZEKI, does not further comprise a programmable wake-up unit or remote control unit, or both, generating the start signal (S) and transmitting the start signal to the evaluation and control unit.
OZEKI, however, further teaches a start signal (key signal sent when a passenger operates the door key as described in par. 32, lines 1-5, receiver which produces signals and transmit the signals to the control,21, as shown in figure 9 via receipt of signal generated and transmitted from the remote device; par. 27, lines 1-6 and par. 41, lines 1-7; figure 3, or keyless determination signal which is received via transmission between a remote control and the control, 21, as described in par. 40, line 1 – par. 44, line 6) is generated and transmitted by a programmable wake-up unit (receiver which produces signals and transmit the signals to the control,21, as shown in figure 9 via receipt of signal generated and transmitted from the remote device) and/or a remote control unit (remote control/key 26; par. 40, line 1 – par. 44, line 6) to activate control (21) to operate air purification and air conditioning when the vehicle is within the idle state (par. 32, lines 6-20; par. 42, lines 14-18), thereby at  least purifying the air prior to par. 32, lines 6-20; par. 42, lines 14-18; par. 45, lines 1-9). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify system of LI to incorporate either or both of a wake-up unit or remote control unit to generate and transmit a start signal to the evaluation and control unit for the purposes of operating the cleaning and air conditioning of the vehicle to prevent a passenger from feeling uncomfortable at the time of entry of the passenger into the vehicle, and further providing method of operation that prevents the battery of the vehicle from being exhausted (par. 45, lines 1-9).

As to claim 25, LI, as modified by OZEKI, previously taught  in the combination of the rejections of claims 19 and 24 (claim 25 directly depends from claim 24 and indirectly depends from claim 19) that remote control unit may transmit the start signal to the vehicle(remote control/key 26; par. 40, line 1 – par. 44, line 6), particularly the control of the vehicle, via a wireless communications link(as described in the cited portions the communication is via an remote/portable encrypted signal which is received by the vehicle when a passenger, who carries the remote control, approaches the vehicle at a given distance away) when the vehicle is in an idle state (par. 32, lines 6-20; par. 42, lines 14-18). Again, one having ordinary skill within the art, prior to the date the invention was effectively filed, would have modified LI to incorporate the remote control unit to generate and transmit a start signal to the evaluation and control unit, via wireless communications when the vehicle is in the idle state, for the purposes of operating the cleaning and air conditioning of the vehicle to prevent a passenger from feeling uncomfortable at the time of entry of the passenger into the vehicle, and further providing method of operation that prevents the battery of the vehicle from being exhausted (par. 45, lines 1-9). For this, it is believed that the combination of LI, in view of OZEKI, previously described the components of claim 25 in the rejections of claim 19 and 24 for the reasons provided.

As to claim 26(as interpreted for examination in the rejection of claim 24 under 35 U.S.C. 112(a) and 112(b)), LI, as modified by OZEKI, does not further disclose wherein the wake-up unit is programmable via the remote control unit.
OZEKI, however, further teaches the wake-up unit (receiver which produces signals and transmit the signals to the control,21, as shown in figure 9 via receipt of signal generated and transmitted from the remote device) is programmable via the remote control unit (figure 9). Particularly, the remote control transmits an encrypted signal to the receiver which then generates and transmits the signal to the controller (as shown in figure 9), such that the receiver is programmable via the remote control to generate and send the signal to the controller, when the encrypted signal is received by the receiver. The purpose being that the system is to operate air purification and air conditioning when the vehicle is within the idle state (par. 32, lines 6-20; par. 42, lines 14-18), thereby at least purifying the air prior to a time of departure of the vehicle (par. 32, lines 6-20; par. 42, lines 14-18; par. 45, lines 1-9). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify system of LI to incorporate the wake-up unit which is programmable via the remote control for the purposes of operating the cleaning and air conditioning of the vehicle to prevent a passenger from feeling uncomfortable at the time of entry of the passenger into the vehicle, and further providing method of operation that prevents the battery of the vehicle from being exhausted (par. 45, lines 1-9).

As to claim 28, LI, as modified by OZEKI, discloses further wherein at least one sensor unit measures at least one second air-quality-relevant variable of a vehicle environment (par. 67, line 1- par. 68, line 8 which provides sensor data is generated by sensors 28 and 30) and outputs the at least one second air-quality-relevant variable to the evaluation and control unit (par. 67, line 1-par. 68, line 8 which describes that the data is provided within a sub-module, 110, of the evaluation and control unit, 20, as previously discussed in the rejection of claim 19), which evaluates the at least one second air-quality-relevant variable (par. 67, line 1 0 par. 68, line 8 further describes wherein the value measured is compared to threshold data). 

As to claim 30, LI, as modified by OZEKI, discloses further wherein the evaluation and control unit, in dependence on at least the second air-quality-relevant variable of the vehicle environment and the air-quality-relevant variable of the vehicle passenger compartment, switches the air purification device from the fresh air mode into the recirculation mode, or switches the air purification device from the recirculation mode to the fresh air mode (par. 40, lines 1-13; par. 59, line 1 – par. 68, line 8, wherein evaluation and control unit, which receives data related to first and second air-quality-relevant variables, controls door, 70, to be provided in particular positions to either enable fresh mode or recirculation mode and moves between the two modes).

As to claim 31, LI, as modified by OZEKI, discloses further  wherein the evaluation and control unit determines at least one of an activation time (par. 90, lines 1-20 of which a timer is set at control step 346 for a predetermined amount of time set by the evaluation and control unit, as the method steps are executed as control by the evaluation and control unit discussed in par. 78, lines 1-4) of the air purification device (par. 90, lines 1-20) in dependence on at least one of the current air quality in the vehicle passenger compartment (par. 84, lines 1-8).

As to claim 32, LI, as modified by OZEKI, discloses further wherein the evaluation and control unit deactivates the air purification device(par. 38, lines 20-40 which discloses that the evaluation and control unit, 20, activates or deactivates the air purification device, portion 56) when air quality in the passenger compartment meets at least one predetermined second criterion (par. 60 discloses that the evaluation and control unit, 20, receives ionizer data, in addition to other data related to the concentration and air quality of the vehicle, such that the evaluation and control unit, 20, either activates or deactivates the ionizer, 56, of the air purification device as provided for within par. 61, lines 8-11; therefore, based on the ionizer data and other concentration data, the evaluation and control unit, 20, is capable of either activating or deactivating the air purification device). 

As to claim 33(as interpreted for examination in the rejection of claim 24 under 35 U.S.C. 112(a) and 112(b)), LI, as modified by OZEKI, further discloses wherein the evaluation and control unit activates a heating device (heater of the HVAC system as described in par. 36, lines 1-18), which increases the temperature in the vehicle passenger compartment(par. 36, lines 1-18), when the passenger compartment temperature is below a predetermined first temperature threshold value (par. 41 provides that the passenger cabin can be provided with a predetermined temperature range, such that the range has upper and lower limits designating a first and second temperature threshold; based on LI, the HVAC system is capable of providing that if the temperature is lower than the lowest temperature of the temperature range that the system will activate the air to flow through the HVAC heater to heat the air to increase the temperature of the passenger cabin air to be within the predetermined temperature range) , or activates a cooling device(evaporator of the HVAC system described in par. 36, lines 1-18), which lowers the temperature in the vehicle passenger compartment(par. 36, lines 1-18), when the passenger compartment temperature is above a predetermined second temperature threshold value(par. 41 provides that the passenger cabin can be provided with a predetermined temperature range, such that the range has upper and lower limits designating a first and second temperature threshold; based on LI, the HVAC system is capable of providing that if the temperature is higher than the highest temperature of the temperature range that the system will activate the air to flow through the HVAC evaporator to cool the air to decrease the temperature of the passenger cabin air to be within the predetermined temperature range).

As to claim 34(as interpreted for examination in the rejection of claim 24 under 35 U.S.C. 112(a) and 112(b)), LI, as modified by OZEKI, does not further disclose wherein the evaluation and control unit receives status information of a vehicle locking system and at least partially deactivates the air purification device when the status information of the vehicle locking system indicates that at least one vehicle door has changed from a locked state to an unlocked state.
However, OZEKI teaches, further, wherein the control (21), which operates the operates air purification and air conditioning of the vehicle (par. 32, lines 6-20; par. 42, lines 14-18), receives status information of a vehicle locking system (par. 32,lines 1-6 door locked or unlocked) and at least partially deactivates the air purification device when the status information of the vehicle locking system indicates that at least one vehicle door has changed from a locked par. 34, lines 1-9 which provides that after a predetermined time of the doors changing from a locked state to an unlocked state, the blower which routes clean air from the air conditioning in the cleaning mode is stopped). OZEKI provides that the deactivation enables the battery from being exhausted and the vehicle can operate within a stable state. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LI, in view of OZEKI, to further incorporate the control of the air purification system in response to status information of changing the vehicle doors from a locked to unlocked state for these reasons related to minimizing depletion of the battery and maintaining the vehicle in a stable operation state.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over LI (US2019/0023099 A1 – filing date of 1 March, 2016), in view of OZEKI (US2009/0193821 A1) and MARRA (US 2008/0092742 A1).
As to claim 22, LI, as modified by OZEKI, does not further disclose wherein a second purification unit is implemented as a plasma air filter having at least on electrostatic filter.
However, MARRA is within the field of endeavor provided an air conditioning system of a vehicle which removes pollutants from the air supplied to the interior of the vehicle (abstract, lines 1-13; ar. 35, line 1- par.36, line 20). MARRA teaches that inhalation of airborne combustion-related ultra-fine particles (UFP’s) present significant health hazards to humans, as they deposit on and encapsulate in the lung tissues (par. 2, lines 1-5). More so, the particles are measured between 5nm and 500nm in diameter and are covered in carcinogenic polycyclic aromatic hydrocarbons (PAHs) and other volatile organic compounds (VOCs), such that very high local centration’s of such particles may be encountered within vehicle cabins (par. 3, line 1 – par. 5, line 8). Therefore, it is desirable to be able to at least partially clean outside air of various airborne pollutants to minimize vehicle occupant exposure while retaining comfortable temperature and humidity levels within the vehicle (par. 5, lines 8-17). MARRA proposes that a plasma air purifier (801; par. 65, lines 1-8 which describes positively and negatively charging particulate within the air), which includes an electrostatic filter (802 with electrostatically-augmented fibrous filter, 82; par. 66, line 1-par. 67, line 8) be employed to enhance the filtration efficiency of the filter towards charged airborne particles while the incurred pressure drop across the filter can be maintained relatively low (par. 65, line 1 – par. 69, line 4). MARRA discusses that providing a plasma air purifier with electrostatic filter is an effective means for allowing the accomplishment of a significant increase in particulate filtration, such as soot particulates, efficiency (par. 15, lines 1-6). It, thus, would have been advantageous for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify LI further with the teachings of MARRA to incorporate that the air purification device includes a plasma air purifier having an electrostatic filter for the purposes of effectively removing soot particulates, which may be in higher concentrations within vehicle’s, from air supplied to a vehicle cabin which are known to be increasingly hazardous to occupants of the vehicle, as previously discussed.

As to claim 23, LI, as modified by OZEKI, does not further disclose wherein a third purification unit is implemented as an ozone purifier.
However, MARRA is within the field of endeavor provided an air conditioning system of a vehicle which removes pollutants from the air supplied to the interior of the vehicle (abstract, lines 1-13; ar. 35, line 1- par.36, line 20). MARRA teaches that inhalation of airborne par. 2, lines 1-5). More so, the particles are measured between 5nm and 500nm in diameter and are covered in carcinogenic polycyclic aromatic hydrocarbons (PAHs) and other volatile organic compounds (VOCs), such that very high local centration’s of such particles may be encountered within vehicle cabins (par. 3, line 1 – par. 5, line 8). Therefore, it is desirable to be able to at least partially clean outside air of various airborne pollutants to minimize vehicle occupant exposure while retaining comfortable temperature and humidity levels within the vehicle (par. 5, lines 8-17). MARRA proposes, in one embodiment, that proposes that a plasma air purifier (801; par. 65, lines 1-8 which describes positively and negatively charging particulate within the air), which includes an electrostatic filter (802 with electrostatically-augmented fibrous filter, 82; par. 66, line 1-par. 67, line 8), be employed to enhance the filtration efficiency of the filter towards charged airborne particles while the incurred pressure drop across the filter can be maintained relatively low (par. 65, line 1 – par. 69, line 4). More so, the electrostatic filter may be provided with activated carbon (par. 72, lines 32-38). The activate carbon enables the electrostatic filter to clean the air of ozone gas produced by the corona discharge and/or the UV radiation produced inside the plasma air purifier (par. 72, lines 32-38). MARRA discusses that providing a plasma air purifier with electrostatic filter is an effective means for allowing the accomplishment of a significant increase in particulate filtration, such as soot particulates, efficiency (par. 15, lines 1-6). It, thus, would have been advantageous for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify LI further with the teachings of MARRA to incorporate that the air purification device includes an ozone purifier for the purposes of effectively removing soot particulates, which may be in higher concentrations within vehicle’s, from air supplied to a par. 15, lines 1-6) and effective removal of ozone gas produced and/or UV radiation from within the plasma air purifier, as previously discussed.

Claims 27 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over LI (US2019/0023099 A1 – filing date of 1 March, 2016), in view of OZEKI (US2009/0193821 A1) and AKISADA (US 2010/0241306 A1).
As to claim 27, LI, as modified by OZEKI, does not further disclose wherein a time interval until the time of departure or the time of departure is programmable.
AKISADA is within the field of endeavor provided a system which includes an air purification device that operates to remove odors and sterilize a passenger compartment of a vehicle (abstract, lines 1-7). AKISADA teaches that an expected time of starting a vehicle based on past driving history may be stored for operation of an air purification device (10) at a predetermined time after an engine has stopped or at an expected time prior to an engine start operation (par. 86, lines 3-12 and 14-19). Such control enables that the air purification device my remove odor and sterilize bacteria within the vehicle prior to running the vehicle (par. 19, lines 1-12). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LI to further include the teachings of AKISADA to incorporate that the time of departure is programmable for the purposes of removing odor and sterilizing the passenger cabin from bacterial prior to a user running the vehicle.

As to claim 35, LI, as modified by OZEKI, previously taught within the rejection of claim 34 (which claim 35 directly depends) that at the time the change to the unlocked state occurs, the air purification device can operate for a predetermined amount of time prior to at least partially deactivating to conserve battery power and maintain vehicle operation in a steady state (see rejection of claim 34). However, LI, as modified, does not further disclose wherein the evaluation and control unit emits via a visual warning device or via an audible warning device a warning message when the air purification device is activated.
AKISADA is within the field of endeavor provided a system which includes an air purification device that operates to remove odors and sterilize a passenger compartment of a vehicle (abstract, lines 1-7).AKISADA teaches that a controller (100) emits, via a visual warning device (130), display data related to the correlation of the air purification device (par. 90, lines 1-26) operable time and battery level remaining in the vehicle. This provides that it may be viewed the data related to this correlation, such that a user could be notified of the battery level being lower than a threshold level and no sufficient to start the engine or an amount of time the air purification device may be operated to reach that level of battery charge (par. 90, lines 1-26). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LI, in view of the previous teachings and operation of OZEKI, to incorporate that there is an instance that at the time of unlocking, when the air purification device is operated for a predetermined amount of time prior to stopping when the vehicle is unlocked and a door is not opened, that the battery level is close to a threshold value of the battery which the engine may not be able to start. This information of the operable time and display data related to the correlation of the battery and air purification device’s operable time are to be displayed on a display for a user to be identified of such battery 
As to claim 36, LI, as modified by OZEKI and AKISADA, taught the display by the evaluation and control unit on a visual warning device of an operable time of the air purification device, related to a time range of which the operation will lead to the battery being at a threshold battery level. However, the combination does not explicitly disclose wherein the evaluation and control unit outputs the warning message for a predetermined amount of time or displays via the warning message a time at which the vehicle can be entered.
AKISADA teaches that the display can be provided a start and stop time of the operation of the air purification device (figure 13 of AKISADA), such that the end time could be a time at which the vehicle can be entered. Again, the purpose of the display is to provide data related to the correlation of air purification device operation and battery level, such that a user could be notified of the battery level being lower than a threshold level and no sufficient to start the engine or an amount of time the air purification device may be operated to reach that level of battery charge (par. 90, lines 1-26). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify LI, in view of the previous teachings and operation of OZEKI and AKISADA, to further incorporate a start and end time, of which the end time could be a display of when the vehicle may be entered (as air purification operation would cease due to decreased battery levels if operated past that time) for the purposes previously provided for the use of the visual warning device to display air purification device operation time related to battery level.

Claims 29 are rejected under 35 U.S.C. 103 as being unpatentable over LI (US2019/0023099 A1 – filing date of 1 March, 2016), in view of OZEKI (US2009/0193821 A1) and VOSBURGH (US 7,472,554 B2 – published 6 January, 2009).
As to claim 29, LI, as modified by OZEKI, discloses further wherein  an input device provides selection of a temperature or temperature range of the air to be directed to the interior of the vehicle, such that the air is either provided to the heater or evaporator to generate the desired air temperature (par. 43, lines 6-10), and that evaluation and control unit provides control over the heat, ventilation, and air-conditioning system to provide the necessary operation (par. 36, lines 1-35). However, LI, as modified by OZEKI, does not disclose that at least one sensor unit measures a temperature in the vehicle passenger compartment and outputs the measured temperature to the evaluation and control unit, which evaluates the measured temperature and compares the measured temperature with at least one predetermined temperature threshold value.
That being noted, VOSBURGH does however teach that a temperature sensor is in communication with the controller of the vehicle (abstract, lines 5-10), such that the temperature sensor indicates the temperature within the cabin and is then compared to a threshold temperature sensor by the controller (col.3, lines 40-42). This is strong evidence that modifying LI as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., establishing the passenger compartment temperature and comparing the temperature to a predetermined threshold of the temperature). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify LI, further, by VOSBURGH such that a temperature sensor detects a temperature within the compartment of the vehicle and the controller compares the detected temperature to a predetermined temperature threshold, since all claimed elements col.3, lines 40-58 and col.1, lines 39-43). For these reasons, it would be advantageous to provide such temperature sensors and comparison control to the evaluation and control unit of LI to indicate to a user that a person or animal remained in the vehicle and the conditions are not safe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FR 3039788 discloses a method of depolluting air within a vehicle, with a communication unit which receives a command prior to vehicle use.
US 9,764,623 B2 discloses a vehicle air conditioning device which operates air conditioning and air purifying based on passenger compartment and exterior vehicle conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        4/6/2021